

116 S5080 IS: Big Oil Bailout Prevention Trust Fund Act of 2020
U.S. Senate
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5080IN THE SENATE OF THE UNITED STATESDecember 21, 2020Mr. Menendez (for himself, Mr. Booker, Mr. Blumenthal, Mr. Reed, Mr. Markey, Ms. Klobuchar, Mrs. Feinstein, Mr. Merkley, Mr. Durbin, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to require oil polluters to pay the full cost of oil spills, and for other purposes.1.Short
 titleThis Act may be cited as the Big Oil Bailout Prevention Trust Fund Act of 2020.2.Oil Spill
			 Liability Trust Fund(a)Limitations on
 expenditures and authority To borrowSection 9509 of the Internal Revenue Code of 1986 is amended—(1)in subsection (c)—(A)by striking paragraph (2);(B)by striking Expenditures and all that follows through Amounts in and inserting Expenditures.—Amounts in; and(C)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and indenting appropriately;(2)in subsection (d)—(A)by striking paragraph (2);(B)by redesignating paragraph (3) as paragraph (2); and(C)in paragraph (2), as so redesignated—(i)by striking subparagraph (B); and(ii)by redesignating subparagraph (C) as subparagraph (B); and(3)in subsection (e)(3)—(A)by striking (or is unable by reason of subsection (c)(2)); and(B)by striking and such subsection.3.Advance
 paymentsSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by adding at the end the following:(m)Advance
 paymentsThe President shall promulgate regulations that allow advance payments to be made from the Fund to States and political subdivisions of States for actions taken to prepare for and mitigate substantial threats from the discharge of oil..4.Budgetary
 effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.